Citation Nr: 1214871	
Decision Date: 04/24/12    Archive Date: 05/03/12

DOCKET NO.  08-36 932A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1. Eligibility for Survivors' and Dependents' Educational Assistance (DEA) benefits under the provisions of 38 U.S.C. Chapter 35. 

2. Whether a de novo review is warranted for service connection for the cause of the Veteran's death based on a liberalizing regulation, or in the alternative whether new and material evidence was received to reopen the claim of service connection for the cause of the Veteran's death.  

REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.



WITNESSES AT HEARING ON APPEAL

Appellant and her mother


ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from October 1963 to June 1984.  
	
This case is before the Board of Veterans' Appeals (Board) on appeal from a November 2007 administrative decision of the Education Office at the Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in April 2008, a statement of the case was issued in October 2008, and a substantive appeal was timely received in December 2008.  

In February 2010, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  

In December 2010, the Board remanded the issue for further development.  Additional development remains necessary.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

For the purposes of educational assistance under Chapter 35, the child or surviving spouse of a veteran will have basic eligibility if the following conditions are met: (1) the Veteran was discharged from service under conditions other than dishonorable, or died in service; and (2) the Veteran has a permanent total service-connected disability; or (3) a permanent total service-connected disability was in existence at the date of the Veteran's death; or (4) the Veteran died as a result of a service-connected disability.  38 U.S.C.A. §§ 3501, 3510, 3512 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.807(a), 21.3021, 21.3030, 21.3040, 21.3041 (2011). 

The Veteran's certificate of death lists the immediate cause of death as seizure disorder due to or as a likely consequence of arteriosclerosis vascular disease. 

During her Board hearing, the appellant requested to reopen the previously-denied claim for entitlement to service connection for the cause of the Veteran's death based on VA's proposal to revise its regulations to add ischemic heart disease to the list of diseases warranting service connection due to herbicide exposure.  On August 31, 2010, after the April 2006 denial of the appellant's claim for entitlement to service connection for the cause of the Veteran's death, the provisions governing service connection on a presumptive basis due to exposure to herbicides were revised to add ischemic heart disease, including arteriosclerosis vascular disease.  See 75 Fed. Reg. 53,202 -53,216, 53,205 (Aug. 31, 2010). 

In the December 2010 remand, the Board noted that the appellant's service-connection claim for the cause of the Veteran's death is inextricably intertwined with her DEA claim and determined that the cause of death claim must be adjudicated before her DEA claim could be reconsidered as a grant of her service-connection claim would entitle her to Chapter 35 benefits.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  Subsequently in a rating decision in April 2011, the RO denied service connection for ischemic heart disease associated with herbicide exposure and confirmed the prior decision denying service connection for the cause of death.  A notification letter along with a copy of the rating decision was sent to the appellant on May 2, 2011.  In a brief from the appellant's representative received in April 2012, she disagreed with the April 2011 rating decision and specifically contended that the claim for service connection for the cause of the Veteran's death should be reviewed de novo based on the liberalizing change in the law in August 2010 that created a new presumptive basis for the grant of service connection for ischemic heart disease, which included atherosclerotic cardiovascular disease, as secondary to herbicide exposure.  

The Board construes the April 2012 brief as a timely notice of disagreement with the April 2011 rating decision.  As a statement of the case has not been issued, the Board is required to remand the claim.  Manlicon v. West, 12 Vet. App. 238 (1999).  As such, it follows that Board resolution of the DEA claim on appeal, at this juncture, would be premature.  

Accordingly, the case is REMANDED for the following action:

1. Furnish the appellant a statement of the case on her claim whether a de novo review is warranted for service connection for the cause of the Veteran's death based on a liberalizing regulation or in the alternative whether new and material evidence was received to reopen the claim of service connection for the cause of the Veteran's death.  In order to perfect an appeal of the claim, the Veteran must still timely file a substantive appeal.

2. On completion of the above, adjudicate the issue on DEA benefits under the provisions of 38 U.S.C. Chapter 35.  If the decision remains adverse to the appellant, then provide the appellant and her representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

